Title: To James Madison from Edmund Randolph, 7 March 1783
From: Randolph, Edmund
To: Madison, James


My dear friend
Pettus’s March 7. 1783.
In my letter of last week, I mentioned, I believe, the great probability of Mr. Henry’s return to active legislation and my communication to him of the awful crisis, in which America seems to stand, but which his aid might tend to dissipate. As yet I have not received an answer: but I suggested to his recollection the uncontested field now lying before him.

I met some of my father’s creditors on monday last. But the most capital were absent. I am afraid, that they are resolved to act with the utmost hostility against me, in order to squander by their rigorous exactions the little fortune, given me by my uncle on my father’s death. I shall make one further attempt to a composition of debts: and if I should succeed, my idea of resigning will be adopted. Without it, my pecuniary embarrassments will be so great for the present year, that I fear I must gather my paltry pittances [?] from every last source, to extricate myself from them. Nothing ever pressed more strongly on my mind, than the necessity of the advocation of a liberal policy with respect to continental revenue. And if my difficulties should forbid the assumption of the legislative character, I will not be wanting in remonstrances to my friends out of doors. I have written to the speaker of the delegates on the subject, and the speaker of the senate seems well-satisfied of the propriety of our sentiments.
Mr. J——n has truly stated the modes, in which the Constitution was formed. But he ought to have added, that the people expected at the time of the election of the convention, that they were to be vested with power, of every sort, necessary for political happiness altho’ perhaps independence was not a reigning opinion; that they confirmed it by executing it: and that the incroachments, made on it by the assembly, have proceeded either from inadvertency, or emergencies. For it is notorious that they constantly profess a sacred regard to the constitution.
Inclosed is a part of my notes on the question before the court of appeals. Inaccurate as they are (for they were the first rude sketch & the second is lost) you must content yourself with them. The remainder which is equally interesting [?] shall be sent to you by the next post, if I can transcribe in time.
Your favor of the 25 Ulto. has been duly received.
